DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103(a) as obvious over Ikeda et al. (JP 2013-112718) in view of Tamashima et al. (US Patent 5,039,525).
	Ikeda et al. disclose a polypropylene resin composition includes, based on 100 pts.wt. of a propylene-ethylene block copolymer, 1-20 pts.wt. of a talc with a 1-10 μm average particle size, 1-20 pts.wt. of a fibrous magnesium sulfate with a 0.1-1.5 μm average fiber diameter and a 10-30 μm average fiber length, and 1-100 pts.wt. of an elastomer such as ethylene/octane copolymer elastomer ([0010], [0012]).
Ikeda et al. is silent on 1) the aspect ratio of the talc, and 2) metallic soap.
Regarding to 1), Ikeda et al. disclose the particle diameter but not the aspect ratio.  The reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzqerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02.
Regarding to 2), Tamashima et al. disclose a resin composition comprising an ethylene-propylene block copolymer, talc, fibrous magnesium oxysulfate and 0.2-0.5 parts by weight of a metal soap, to provide well balanced in rigidity and impact resistance, good mar resistance and a molded article of good appearance (claim 1, col. 2, lines 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this metal soap in the composition to improve the balance between the rigidity and impact resistance.
The limitations of claim 3 can be found in Tamashima et al. at claim 3, where it discloses the magnesium stearate.
Claim 5 is an inherent property based on the substantially the same components as claimed.
The limitations of claim 6 can be found in Ikeda et al. at [0029], where it discloses the injection molding.

Ikeda et al. (JP 2013-112718) in view of Tamashima et al. (US Patent 5,039,525) as applied to claims 1, 3, 5 and 6, and further in view of Zanka et al. (US Patent 6,403,691).
The disclosure of Ikeda et al. in view of Tamashima et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Ikeda et al. in view of Tamashima et al. is silent on the specific fatty acid.
	Zanka et al. disclose a polypropylene resin composition comprising polypropylene resin, talc and metal soap such as magnesium stearate and hydroxystearates, to provide polypropylene resin suitable for injection molding (abstract, claim 1, col. 1, lines 8-10, col. 4, lines 32-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this metal soap (such as hydroxystearates) in the composition to be suitable for injection molding.

6.	Claim 4 is rejected under 35 U.S.C. 103(a) as obvious over Ikeda et al. (JP 2013-112718) in view of Tamashima et al. (US Patent 5,039,525) as applied to claims 1, 3, 5 and 6, and further in view of Okayama et al. (US Patent 6,319,991).
The disclosure of Ikeda et al. in view of Tamashima et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Ikeda et al. in view of Tamashima et al. is silent on the crystal nucleating agent.
	Okayama et al. disclose a polypropylene resin composition comprising polypropylene resins, and 0.0001% to 1% by weight of α–crystal nucleating agent, to provide polypropylene resin compositions which are excellent in transparency, stress-whitening resistance and low-temperature impact resistance (abstract, claims 1 and 6, col. 1, lines 11-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this crystal nucleating agent in the composition to provide excellent transparency and low-temperature impact resistance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.